         Case 6:20-cv-00194-ADA Document 94 Filed 02/24/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


NETLIST, INC.
                                                     Civil Action No. 6:20-cv-00194-ADA
       Plaintiff,                                    Civil Action No. 6:20-cv-00525-ADA

              vs.                                       JURY TRIAL DEMANDED

SK HYNIX INC. and
SK HYNIX AMERICA INC.

       Defendants.


                     JOINT CLAIM CONSTRUCTION STATEMENT

       Plaintiff Netlist, Inc. and Defendants SK hynix Inc. and SK hynix America Inc.

(collectively “Defendants”) submit this Joint Claim Construction Statement for the asserted claims

of United States Patent Nos. 9,858,218 (“the ‘218 Patent”); 10,474,595 (“the ‘595 Patent”) for the

‘194 case; and 10,217,523 (“the ‘523 Patent”) for the ‘525 case (together, the “Asserted Patents”).

       There are no claim terms on which the parties agree as to construction. The following charts

shows the list of disputed terms, the patent claim(s) in which the term appears, and each party’s

proposed construction for the term.

       For the ’218 and ’595 Patents, Netlist proposed the following terms for construction:

“mode” and “one or more training sequences.” SK hynix proposed the following terms for

construction: “first mode,” “second mode,” “one or more training sequences,” “notification signal

associated with the [one or more training sequences],” “information related to the [one or more

training sequences],” and “open-drain signals related to the [one or more training sequences].”
          Case 6:20-cv-00194-ADA Document 94 Filed 02/24/21 Page 2 of 7




                               U.S. Patent Nos. 9,858,218 and 10,474,595

Claim Term         Plaintiff                                 Defendants
“mode” /           Distinct behavioral state that a system   Plain and ordinary meaning in the
“first mode”       may be switched to                        context of the claims and
/ “second          Neither “first” nor “second” require      specification:
mode”              construction
’218 Patent                                                     For the ’218 Patent:
cls. 1 and 7
’595 Patent                                                         “first mode” means
cls. 1, 8, 15,                                                      “initialization mode”
and 16
                                                                    “second mode” means
                                                                    “operational mode”

                                                                For the ’595 Patent:

                                                                    “first mode” means
                                                                    “operational mode”

                                                                    “second mode” means
                                                                    “initialization mode”

“one or            One or more operations related to         “training sequence” means
more               synchronization of a receiver circuit     “operations, steps or tasks completed
training           to an incoming signal                     by the memory module in a particular
sequences”                                                   order to train itself as part of its
’218 Patent                                                  initialization”
cls. 1, 7, 8,                                                No construction necessary for the rest
15, and 22                                                   of the term/phrase.
’595 Patent
cls. 1, 6, 7, 9,
10, 12, 13,
and 14
“notification      “Notification signal” should receive      “an unscheduled signal provided
signal             its plain and ordinary meaning, which     without polling that indicates the
associated         does not encompass polling.               status of the [one or more training
with the [one      “One or more training sequences”          sequences]”
or more            means “one or more operations             The “one or more training sequences”
training           related to synchronization of a           language is addressed above.
sequences]”        receiver circuit to an incoming
’218 Patent        signal.”
cls. 1 and 15      The remainder of the term does not
                   require construction and should


                                                  2
           Case 6:20-cv-00194-ADA Document 94 Filed 02/24/21 Page 3 of 7




                              U.S. Patent Nos. 9,858,218 and 10,474,595

 Claim Term       Plaintiff                                Defendants
                  receive its plain and ordinary
                  meaning.
 “information     “One or more training sequences”         “information provided without
 related to       means “one or more operations            polling at an unscheduled time that
 the [one or      related to synchronization of a          indicates the status of the [one or
 more             receiver circuit to an incoming          more training sequences]”
 training         signal.”                                 The “one or more training sequences”
 sequences]”      The remainder of the term does not       language is addressed above.
 ’595 Patent      require construction and should
 cls. 1 and 7     receive its plain and ordinary
                  meaning.
 “open-drain      “One or more training sequences”         “an unscheduled signal provided
 signals          means “one or more operations            without polling from an open-drain
 related to       related to synchronization of a          output that indicates the status of the
 the [one or      receiver circuit to an incoming          [one or more training sequences]”
 more             signal”                                  The “one or more training sequences”
 training         The remainder of the term does not       language is addressed above.
 sequences]”      require construction and should
 ’595 Patent      receive its plain and ordinary
 cls. 10, 12,     meaning.
 and 14

       For the ’523 Patent, Netlist proposed that no asserted claim terms require construction.

SK hynix proposed the following terms for construction: “first mode,” “second mode,” “data

handler logic element[s],” “data handler,” and “data module.”

                                     U.S. Patent No. 10,217,523

 Claim Term       Plaintiff                               Defendants
 “first mode”     The term “first” does not require       Plain and ordinary meaning in the
 ’523 Patent      construction.                           context of the claims and
 cls. 1, 2, 19,   The term “mode” means “a distinct       specification:
 and 20           behavioral state that a system may be           “normal mode”
                  switched to.”
 “second          The term “second” does not require      Plain and ordinary meaning in the
 mode”            construction.                           context of the claims and
                                                          specification:


                                                   3
          Case 6:20-cv-00194-ADA Document 94 Filed 02/24/21 Page 4 of 7




                                    U.S. Patent No. 10,217,523

Claim Term         Plaintiff                               Defendants
’523 Patent        The term “mode” means “a distinct              “self-test mode”
cls. 1, 4, 11,     behavioral state that a system may be
19, 20, 24,        switched to.”
30, and 32
“data              The term “data handler logic            “logic element(s) that generate and
handler            element[s]” does not require            manage data, where generate means
logic              construction and should receive its     to produce (i.e., bring into existence,
element[s]”        plain and ordinary meaning as           including by transformation or
’523 Patent        understood by a person of ordinary      modification of information and/or
cls. 1, 2, 5,      skill in the art at the time of the     data received from another
10, 14, 17,        invention.                              component), which does not include
19, and 23                                                 packing and unpacking data from a
                                                           packet, and manage means to process,
                                                           transfer and/or control the movement
                                                           of”
“data              The term “data handler” does not       “circuitry that generates and manages
handler”           require construction and should        data, where generate and manage
’523 Patent        receive its plain and ordinary meaning have the meanings set forth above”
cls. 1, 2, 4, 5,   as understood by a person of ordinary
8, 9, 10, 11,      skill in the art at the time of the
14, 17, 19,        invention.
20, 23, 24,
26, 28, 29,
30, 31, 32,
and 34
“data              The term “data module” does not        “module including at least one [data
module”            require construction and should        handler]”
’523 Patent        receive its plain and ordinary meaning
cls. 2, 6, 7,      as understood by a person of ordinary
15 and 18          skill in the art at the time of the
                   invention.


Dated: February 24, 2021
                                                /s/ Andrew H. DeVoogd
                                                James M. Wodarski
                                                  (Admitted pro hac vice)
                                                  Massachusetts BBO No. 627036
                                                  E-mail: JWodarski@mintz.com
                                                Andrew H. DeVoogd
                                                  (Admitted to practice in WDTX)


                                                  4
Case 6:20-cv-00194-ADA Document 94 Filed 02/24/21 Page 5 of 7




                             Massachusetts BBO No. 670203
                             E-mail: AHDeVoogd@mintz.com
                            Matthew S. Galica
                             (Admitted pro hac vice)
                             Massachusetts BBO No. 696916
                             E-mail: MSGalica@mintz.com
                            MINTZ LEVIN COHN FERRIS GLOVSKY AND
                             POPEO P.C.
                            One Financial Center
                            Boston, MA 02111
                            Tel: 617-542-6000
                            Fax: 617-542-2241

                            J. Stephen Ravel
                             Texas State Bar No. 16584975
                             Email: steve.ravel@kellyhart.com
                            KELLY HART & HALLMAN LLP
                            303 Colorado, Suite 2000
                            Austin, Texas 78701
                            Tel: (512) 495-6429

                            COUNSEL FOR PLAINTIFF NETLIST INC.

                            By: /s/ Michael D. Hatcher
                            Michael D. Hatcher (pro hac vice)
                            Texas Bar No. 24027067
                            SIDLEY AUSTIN LLP
                            2021 McKinney Avenue, Suite 2000
                            Dallas, TX 75201
                            Telephone: (214) 981-3300
                            Facsimile: (214) 981-3400
                            mhatcher@sidley.com

                            Barry K. Shelton
                            Texas State Bar No. 24055029
                            SHELTON COBURN LLP
                            311 RR 620, Suite 205
                            Austin, TX 78734-4775
                            Telephone: (512) 263-2165
                            Facsimile: (512) 263-2166
                            bshelton@sheltoncoburn.com

                            David C. Giardina
                            Illinois Bar No. 6225008 (pro hac vice)
                            SIDLEY AUSTIN LLP
                            One South Dearborn



                              5
Case 6:20-cv-00194-ADA Document 94 Filed 02/24/21 Page 6 of 7




                            Chicago, IL 60603
                            Telephone: (312) 853-7000
                            Facsimile: (312) 853-7036
                            dgiardina@sidley.com

                            Brian R. Nester
                            DC Bar No. 460225 (pro hac vice)
                            Joseph A. Micallef
                            DC Bar No. 443679 (pro hac vice)
                            SIDLEY AUSTIN LLP
                            1501 K Street, N.W.
                            Washington, D.C. 20005
                            Telephone: (202) 736-8000
                            Facsimile: (202) 736-8711
                            bnester@sidley.com
                            jmicallef@sidley.com

                            COUNSEL FOR DEFENDANTS
                            SK HYNIX INC. AND SK HYNIX AMERICA INC




                              6
         Case 6:20-cv-00194-ADA Document 94 Filed 02/24/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served on February 24, 2021 to all counsel of record who are deemed to have consented

to electronic service via the Court’s CM/ECF system.

                                                   /s/ Andrew H. DeVoogd
                                                   Andrew H. DeVoogd




                                               7
